DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This non-final office action is in response to the application filed 9 September 2021.
Claim 1 is pending. Claim 1 is an independent claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 September 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The examiner accepts the drawings filed 9 September 2021.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,606,930 (hereafter the 930 patent). This is a statutory double patenting rejection.
As per independent claim 1, claim 1 of the 930 patent discloses a system, including a computer, for managing content displayed on a web site viewable by users of the web site through browser or mobile application, the system comprising (column 22, lines 50-52):
a plurality of configurable applications administered by the computer, wherein (column 22, lines 53-54):
	each configurable application includes a category of content stored by the computer and displayable to users of the web site (column 22, lines 55-57)
	one of the plurality of configurable applications is a biography application comprising biographical information about users of the web site (column 22, lines 58-60)
	at least one of the plurality of configurable applications is generated by the computer at least in part based on inputs received from users of the web site (column 22, lines 61-63), and
	the inputs include at least one of text, graphics, sound, documents, and multi-media content (column 22, lines 64-65)
a first configurable link on the web site that points to the biography application (column 22, lines 66-67)
a second configurable link on the web site that points to at least one of the plurality of configurable applications (column 23, lines 1-3), wherein:
	the computer includes a portal through which a user acting as an administrator can manage at least one user-configurable business rule that permits the user acting as an administrator to selectively control the content viewable by other user of the web site (column 23, lines 4-8)
	the computer automatically generates the first configurable link according to at least one rule that is configurable by a first user acting as an administrator (column 23, lines 9-12)
	the computer automatically generates the second configurable link according to at least one rule that is configurable by the first user acting as an administrator (column 23, lines 13-16)
	at least some displayable content is generated by the computer based at least in part on a user-configured business rule that manages displayable content for one of the plurality of configurable applications by selecting from among the content stored by the computer before the displayable content generate by the computer sent (column 23, lines 18-24)

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11-14 of U.S. Patent No. 7472170 (hereafter the 170 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter.
As per independent claim 1, the 170 patent discloses a system, including a computer, for managing content displayed on a web site viewable by users of the web site through browser or mobile application, the system comprising (column 22, lines 1-7):
a plurality of configurable applications administered by the computer, wherein (column 22, lines 34-35):
	one of the plurality of configurable applications is a biography application comprising biographical information about users of the web site (column 22, lines 59-63)
	at least one of the plurality of configurable applications is generated by the computer at least in part based on inputs received from users of the web site (column 22, lines 8-10), and
a first configurable link on the web site that points to the biography application (column 22, lines 19-25)
a second configurable link on the web site that points to at least one of the plurality of configurable applications (column 22, lines 17-18), wherein:
	the computer includes a portal through which a user acting as an administrator can manage at least one user-configurable business rule that permits the user acting as an administrator to selectively control the content viewable by other user of the web site (column 22, lines 64-67)
	the computer automatically generates the first configurable link according to at least one rule that is configurable by a first user acting as an administrator (column 23, lines 1-4)
	the computer automatically generates the second configurable link according to at least one rule that is configurable by the first user acting as an administrator (column 23, lines 5-8)
	at least some displayable content is generated by the computer based at least in part on a user-configured business rule that manages displayable content for one of the plurality of configurable applications by selecting from among the content stored by the computer before the displayable content generate by the computer sent (column 22, lines 11-16)
	The 170 patent fails to specifically disclose:
each configurable application includes a category of content stored by the computer and displayable to users of the web site 
the inputs include at least one of text, graphics, sound, documents, and multi-media content 
However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to receive inputs including at least one of text, graphics, sound, documents, and multi-media content and to categorize contents. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the 170 patent, with a reasonable expectation of success, as it would have allowed for receiving and categorizing contents in order to incorporate the contents into an application. This would have provided the benefit of including appropriately categorized contents into the correct applications.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 20, and 22 of U.S. Patent No. 8713134 (hereafter the 134 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter.
As per independent claim 1, the 134 patent discloses a system, including a computer, for managing content displayed on a web site viewable by users of the web site through browser or mobile application, the system comprising (column 21, lines 58-62):
a plurality of configurable applications administered by the computer, wherein (column 21, line 63- column 22, line 2):
	one of the plurality of configurable applications is a biography application comprising biographical information about users of the web site (column 21, line 63- column 22, line 2)
	at least one of the plurality of configurable applications is generated by the computer at least in part based on inputs received from users of the web site (column 21, lines 58-62), and
	the inputs include at least one of text, graphics, sound, documents, and multi-media content (column 21, lines 58-62)
a first configurable link on the web site that points to the biography application (column 21, line 63- column 22, line 2)
a second configurable link on the web site that points to at least one of the plurality of configurable applications (column 22, lines 6-11), wherein:
	the computer includes a portal through which a user acting as an administrator can manage at least one user-configurable business rule that permits the user acting as an administrator to selectively control the content viewable by other user of the web site (column 23, lines 17-21)
	the computer automatically generates the first configurable link according to at least one rule that is configurable by a first user acting as an administrator (column 23, lines 26-29)
	the computer automatically generates the second configurable link according to at least one rule that is configurable by the first user acting as an administrator (column 23, lines 17-21)
	at least some displayable content is generated by the computer based at least in part on a user-configured business rule that manages displayable content for one of the plurality of configurable applications by selecting from among the content stored by the computer before the displayable content generate by the computer sent (column 22, lines 14-17)
	The 134 patent fails to specifically disclose:
each configurable application includes a category of content stored by the computer and displayable to users of the web site 
However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to receive inputs including at least one of text, graphics, sound, documents, and multi-media content and to categorize contents. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the 134 patent, with a reasonable expectation of success, as it would have allowed for receiving and categorizing contents in order to incorporate the contents into an application. This would have provided the benefit of including appropriately categorized contents into the correct applications.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9141720 (hereafter the 720 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter.
As per independent claim 1, claim 1 of the 720 patent discloses a system, including a computer, for managing content displayed on a web site viewable by users of the web site through browser or mobile application, the system comprising (column 22, lines 23-24):
a plurality of configurable applications administered by the computer, wherein (column 22, lines 25-26):
	each configurable application includes a category of content stored by the computer and displayable to users of the web site (column 22, lines 26-28)
	one of the plurality of configurable applications is a biography application comprising biographical information about users of the web site (column 22, lines 28-30)
	at least one of the plurality of configurable applications is generated by the computer at least in part based on inputs received from users of the web site (column 22, lines 31-33), and
	the inputs include at least one of text, graphics, sound, documents, and multi-media content (column 22, lines 34-35)
a first configurable link on the web site that points to the biography application (column 22, lines 36-38)
a second configurable link on the web site that points to at least one of the plurality of configurable applications (column 22, lines 39-43: Here, at least one link configurable link is generated. This anticipates creating multiple links), wherein:
	the computer includes a portal through which a user acting as an administrator can manage at least one user-configurable business rule that permits the user acting as an administrator to selectively control the content viewable by other user of the web site (column 23, lines 3-11)
	the computer automatically generates the first configurable link according to at least one rule that is configurable by a first user acting as an administrator (column 22, lines 39-43)
	the computer automatically generates the second configurable link according to at least one rule that is configurable by the first user acting as an administrator (column 23, lines 14-20)
	at least some displayable content is generated by the computer based at least in part on a user-configured business rule that manages displayable content for one of the plurality of configurable applications by selecting from among the content stored by the computer before the displayable content generate by the computer sent (column 22, lines 44-51)

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 12, and 19 of U.S. Patent No. 9514239 (hereafter the 239 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter.
As per independent claim 1, claim 1 of the 239 patent discloses a system, including a computer, for managing content displayed on a web site viewable by users of the web site through browser or mobile application, the system comprising (column 23, lines 31-36):
a plurality of configurable applications administered by the computer, wherein (column 23, lines 37-44):
	one of the plurality of configurable applications is a biography application comprising biographical information about users of the web site (column 23, lines 45-48)
	at least one of the plurality of configurable applications is generated by the computer at least in part based on inputs received from users of the web site (column 22, lines 54-58), and
	the inputs include at least one of text, graphics, sound, documents, and multi-media content (column 23, lines 42-44)
a first configurable link on the web site that points to the biography application (column 23, lines 45-48)
a second configurable link on the web site that points to at least one of the plurality of configurable applications (column 24, lines 46-60), wherein:
	the computer includes a portal through which a user acting as an administrator can manage at least one user-configurable business rule that permits the user acting as an administrator to selectively control the content viewable by other user of the web site (column 23, lines 49-55)
	the computer automatically generates the first configurable link according to at least one rule that is configurable by a first user acting as an administrator (column 24, lines 1-3)
	the computer automatically generates the second configurable link according to at least one rule that is configurable by the first user acting as an administrator (column 24, lines 46-50)
	at least some displayable content is generated by the computer based at least in part on a user-configured business rule that manages displayable content for one of the plurality of configurable applications by selecting from among the content stored by the computer before the displayable content generate by the computer sent (column 24, lines 14-18)
However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to receive inputs including at least one of text, graphics, sound, documents, and multi-media content and to categorize contents. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the 239 patent, with a reasonable expectation of success, as it would have allowed for receiving and categorizing contents in order to incorporate the contents into an application. This would have provided the benefit of including appropriately categorized contents into the correct applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144